NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4021-14T2
                                                  A-4026-14T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

COBY T. RICHARDSON,
a/k/a COLBY RICHARDSON, COLBY
TIMOTHY RICHARDSON,1

     Defendant-Appellant.
_______________________________
STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

JEFFERY RICHARDSON, a/k/a
JEFFERY OSBORNE RICHARDSON,
JEFFREY RICHARDSON, JEFFERY O.
RICHARDSON, JEFFREY RICHRARDSON

     Defendant-Appellant.
_______________________________

              Submitted May 25, 2017 - Decided June 23, 2017

1
     Co-defendants' names are spelled differently throughout the
transcripts and record on appeal.      Although the judgment of
conviction uses "Coby," it was established defendant's birth name
is "Colby." Regarding co-defendant, we use the spelling adopted
in his supplemental pro se brief, "Jeffery."
            Before Judges Lihotz, Hoffman and Mawla.

            On appeal from Superior Court of New Jersey,
            Law Division, Essex County, Indictment No.
            12-04-1144.

            Joseph E. Krakora, Public Defender, attorney
            for appellant Colby T. Richardson (Jack L.
            Weinberg, Designated Counsel, on the brief).

            Joseph E. Krakora, Public Defender, attorney
            for appellant Jeffery Richardson (Louis H.
            Miron, Designated Counsel, on the brief).

            Carolyn A. Murray, Acting Essex County
            Prosecutor, attorney for respondent (Stephen
            A.    Pogany,   Special    Deputy    Attorney
            General/Acting   Assistant   Prosecutor,   of
            counsel and on the brief).

PER CURIAM

    In these back-to-back appeals we consider the arguments by

co-defendants,    who    appeal    from    their    respective      convictions

following a joint jury trial and the sentences imposed.                       More

specifically,    Colby   Richardson       appeals   from   a     March   6,   2015

judgment of conviction for these offenses: third-degree receiving

stolen    property,   N.J.S.A.    2C:20-7     (count     two);    second-degree

unlawful   possession    of   a   handgun,    N.J.S.A.     2C:39-5(b)      (count

three); fourth-degree possession of a defaced firearm, N.J.S.A.

2C:39-3(d) (count four); second-degree unlawful possession of an

assault firearm, N.J.S.A. 2C:39-5(f) (count six); fourth-degree

possession of hollow point bullets, N.J.S.A. 2C:39-3(f) (count

seven);    fourth-degree      possession     of     an   illegal     ammunition

                                      2                                   A-4021-14T2
magazine, N.J.S.A. 2C:39-3(j) (count eight); and fourth-degree

resisting arrest, N.J.S.A. 2C:29-2(a) (count nine).   Defendant was

acquitted of eluding police (count one) and possession of hollow

point bullets (count five).   On appeal, Colby argues:

          POINT I
          THE TRIAL COURT ERRED IN RULING ADMISSIBLE THE
          9-1-1 TAPE BECAUSE THE STATE FAILED TO
          ESTABLISH THAT THE CALLER WAS UNAVAILABLE AND
          BECAUSE THE STATEMENTS WERE TESTIMONIAL AND
          OFFERED IN VIOLATION OF THE SIXTH AMENDMENT'S
          CONFRONTATION CLAUSE. (Raised below.)

          POINT II
          THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT
          REFUSED TO DISMISS JUROR NO. TWO FOR
          COMMENTING OUT LOUD ON DEFENSE TACTICS IN THE
          JURY ROOM. THE COURT FURTHER ERRED WHEN IT
          DENIED THE DEFENSE MOTION FOR A MISTRIAL BASED
          ON THE JUROR'S COMMENT. (Raised below.)

          POINT III
          THE STATE FAILED ITS BURDEN OF PROVING ALL THE
          ELEMENTS OF RECEIVING STOLEN PROPERTY.     THE
          COURT ERRED IN DENYING THE DEFENDANT'S MOTION
          FOR A JUDGMENT OF ACQUITTAL AT THE END OF THE
          STATE'S CASE PURSUANT TO RULE 3:18-1.      THE
          COURT FURTHER ERRED IN PERMITTING THE STATE
          TO AMEND COUNT TWO OF THE INDICTMENT REGARDING
          RECEIVING STOLEN PROPERTY. (Raised below.)

          POINT IV
          THE PROSECUTOR'S COMMENTS AND ACTIONS DURING
          THE   COURSE   OF    THE   TRIAL   CONSTITUTED
          PROSECUTORIAL    MISCONDUCT    DEPRIVING   THE
          DEFENDANT OF A FAIR TRIAL.        THE COURT'S
          FAILURE TO ISSUE CURATIVE INSTRUCTIONS FURTHER
          AGGRAVATED THE SITUATION. (Partially raised
          below.)

          POINT V


                                3                           A-4021-14T2
          THE TRIAL COURT'S RULINGS AND BEHAVIOR DURING
          THE COURSE OF THE TRIAL DEMONSTRATED THAT THE
          COURT DID NOT MAINTAIN AN IMPARTIAL DEMEANOR
          THEREBY DEPRIVING THE DEFENDANT OF A FAIR
          TRIAL. (Raised below.)

          POINT VI
          THE COURT IMPOSED AN EXCESSIVE SENTENCE WHICH
          DID   NOT   TAKE   INTO   CONSIDERATION   ALL
          APPROPRIATE CODE SENTENCING GUIDELINES. THIS
          SENTENCE SHOCKS THE JUDICIAL CONSCIENCE.

     Jeffery Richardson, Colby's brother, appeals from an amended

February 27, 2015 judgment of conviction for the same criminal

offenses charged in counts two, three, four, six, seven, and eight.

In addition, he was found guilty of fourth-degree resisting arrest,

N.J.S.A. 2C:29-2(a) (count ten).    On appeal, Jeffery argues:

          POINT I
          THE TRIAL COURT ABUSED ITS DISCRETION BY
          SEVERELY LIMITING THE SUBSTANCE OF THE OPENING
          STATEMENT MADE BY [JEFFERY'S] COUNSEL AND
          THESE RULINGS UNDULY PREJUDICED [JEFFERY] BY
          INFERRING THAT COUNSEL WAS ACTING IN AN
          IMPROPER MANNER.

          POINT II
          THE TRIAL COURT ABUSED ITS DISCRETION IN NOT
          PERMITTING [JEFFERY'S] ATTORNEY TO CROSS-
          EXAMINE THE STATE'S KEY WITNESS IN VIOLATION
          OF   [JEFFERY'S]  CONSTITUTIONAL   RIGHT  TO
          CONFRONT WITNESSES.

          POINT III
          THE TRIAL COURT ABUSED ITS DISCRETION IN
          DENYING [JEFFERY'S] MOTION TO DISMISS THE
          RECEIVING STOLEN GOODS CHARGE OF THE SECOND
          COUNT AT THE CLOSE OF THE STATE'S CASE.

          POINT IV


                                4                           A-4021-14T2
            [JEFFERY'S] CONVICTION SHOULD BE VACATED AND
            THIS COURT SHOULD ORDER A NEW TRIAL BASED UPON
            THE CUMULATIVE EFFECT OF THE TRIAL COURT'S
            ERRORS THROUGHOUT [JEFFERY'S] TRIAL.

            POINT V
            THE TRIAL COURT ABUSED ITS DISCRETION IN
            SENTENCING [JEFFERY] TO SUCH A DRACONIAN AND
            UNJUST SENTENCE BASED UPON THE RECORD AND,
            THEREFORE, [JEFFERY'S] SENTENCE SHOULD BE
            VACATED.

     We have reviewed all arguments raised by each defendant, in

light of the record and applicable law.      We affirm.

                                  I.

     On July 21, 2011, at approximately 5:20 p.m., Newark Police

received a 9-1-1 call from an unidentified woman, reporting armed

men, wearing gloves, in a red vehicle in the area of 600 Irvine

Turner Boulevard.   Detective Jimmy Rios and Officer Steven Maresca

responded to the scene in separate police vehicles.           Detective

Rios saw a red Ford Taurus with three occupants and noticed the

driver was wearing gloves.      After making a K-turn, he pulled his

patrol car behind the Taurus, which immediately sped off.

     After a car chase, involving the two police vehicles and the

suspects, the occupants of the vehicle "bailed out," exiting the

Taurus while it was still moving.      The Taurus struck a parked car

and a tree, as the occupants fled on foot.     Detective Rios radioed

dispatch,   reported   the   fleeing   suspects,   and   provided     their



                                   5                                A-4021-14T2
descriptions and the direction each fled.2    He requested back-up

and positioned his vehicle to establish a perimeter to apprehend

the suspects.

     Detective Rios saw the rear-seat passenger and began to pursue

him on foot.    He trapped the suspect in the rear yards of the 900

block of Belmont Terrace.    He arrested the suspect, who was later

identified as co-defendant Jeffery.

     Back-up officers, Detective Kevin Wright and Patrolman Walter

Melvin, arrived at the scene within two minutes and participated

in the search for the other two suspects. Detective Wright spotted

a black male "emerge from the side of one house and run across the

street into an alleyway of another house."    The officers pursued

the man into an alleyway near Hawthorne Avenue and arrested him

as he attempted to hide behind bushes. This suspect was identified

by Detective Rios and Officer Maresca as the driver of the Taurus,

was determined to be Jeffery's brother, Colby.

     Examining the 1998 Taurus, police noted its ignition was

damaged, and they found a .45 caliber handgun, a rifle, a high




2
     In his reply brief, Colby argues defendants' description
provided by testifying police officers was taken from their reports
prepared after defendants were in custody. The argument was not
raised on appeal and will not be addressed. Rule 2:6-2; Drinker
Biddle & Reath LLP v. N.J. Dep't of Law and Pub. Safety, 421 N.J.
Super. 489, 496 n.5 (App. Div. 2011).

                                  6                         A-4021-14T2
capacity magazine, and a screwdriver.       Police also recovered

gloves, bandanas, cellphones, and a cap at the scene.

     At trial, Detective Antonio Badim, the State's ballistics and

firearms expert, testified both guns were operable and their serial

numbers were obliterated.   Robert Irizarry, the previous owner of

the Taurus, also testified.     Five months earlier, in February

2011, he traded the Taurus for a different car with C & J Auto

Sales.

     Other witnesses for the State testifying during the nine-day

trial included the dispatch officer, the 9-1-1 operator, and

forensic scientists from the State DNA laboratory, who linked

Colby to a bandana and Jeffery to a glove recovered at the scene.

Also admitted were various documents including transcripts of the

9-1-1 call and radio dispatches, maps, photographs of the crime

crash scene, the damaged Taurus, and its contents.

     Co-defendants presented an expert forensic scientist, who

challenged the "outdated" methods and misleading conclusion of a

DNA match drawn by the State's DNA experts.     Additionally, each

defendant testified on his own behalf.

     Colby testified he worked as a driver for his brother's

roadside assistance company, which responded to service calls for

customers of companies such as AAA and All America.     On July 21,

2011, at approximately 3 p.m., Jeffery arrived in a company van

                                 7                          A-4021-14T2
to take Colby to work.      Colby was to start work at 5 p.m., when

Jeffery's shift ended.      Sometime after 4 p.m., the van overheated

so Jeffery took it for repair at a local mechanic shop.               While the

two waited, they walked to a nearby neighborhood near Hawthorne

Avenue because Colby wanted to buy marijuana.

       At some point, Jeffery separated from Colby because he desired

to purchase Percocet.     After his transaction was completed, Colby

emerged from an alleyway and saw police.              He became nervous, as

he   just   purchased   marijuana,   so   he   ran.      A   police   officer,

searching on foot, saw Colby hiding behind a bush and arrested

him.   Colby stated the officer who placed him in handcuffs hit him

on the side of the head with his gun.          Also he admitted he tossed

the marijuana during the chase and lost his bandana.            Colby denied

he was driving a red Ford Taurus or that he possessed guns.

       Jeffery's testimony mirrored his brother's, as he explained

how he picked up Colby from East Orange to go to work in the

roadside assistance business, and the van overheated.                  The two

began walking, then separated to purchase drugs. Jeffery testified

as he emerged from where he purchased the painkillers, and as he

walked on the street, a police car pulled alongside of him.

Believing the police watched the drug transaction, he turned and

ran.    He tossed the purchased Percocet during the foot chase and

lost his work gloves. Jeffery hid from police for several minutes,

                                     8                                  A-4021-14T2
but ultimately was cornered and arrested.     Jeffery denied owning

or using a Ford Taurus, or possessing weapons.

                                 II.

     Co-defendants raise some identical challenges, many that are

similar and others that are dissimilar.     We will first consider

the issues the two appeals have in common, then, address the

remaining matters raised individually.   In Section III, we examine

the separate challenges advanced to the imposed sentences.

                  A. Issues Raised by Both Defendants.

                                    1.

     Co-defendants argue, in POINT III of their respective merits

briefs, the State's evidence failed to sustain a conviction for

receiving stolen property.     Specifically, they assert there was

no proof the red Taurus was stolen; therefore, a judgment of

acquittal should have been granted at the end of the State's case

on that charge.    See R. 3:18-1.

     When considering a defendant's motion for acquittal at the

close of the State's evidence, the trial judge must determine

whether "viewing the State's evidence in its entirety, be that

evidence direct or circumstantial, and giving the State the benefit

of all its favorable testimony as well as the favorable inferences

which reasonably could be drawn therefrom, a reasonable jury could

find guilt of the charge beyond a reasonable doubt."      State v.

                                    9                        A-4021-14T2
Reyes, 50 N.J. 454, 459 (1967).     In other words, viewing only the

evidence of record at the time of the motion, State v. Moffa, 42
N.J. 258, 263 (1964), could a jury properly convict.           State v.

Spivey, 179 N.J. 229, 236 (2004).

     Before   considering   the   State's   evidence,   we   review   the

charged offense.

          A person is guilty of theft if he knowingly
          receives or brings into this State movable
          property of another knowing that it has been
          stolen, or believing that it is probably
          stolen. It is an affirmative defense that the
          property was received with purpose to restore
          it to the owner. "Receiving" means acquiring
          possession, control or title, or lending on
          the security of the property.

          [N.J.S.A. 2C:20-7(a).]

     Reduced to its elements, the State must prove knowledge,

possession of the property, if the property is stolen, and the

defendant knew or believed it was stolen at the time of receipt.

See State v. Hodde, 181 N.J. 375, 384-85 (2004).

     Co-defendants argue the State failed to prove the Taurus was

actually stolen, highlighting the undisputed fact no one reported

the car stolen.    State v. Tindell, 417 N.J. Super. 530, 549-50

(App. Div. 2011) (holding the State's burden requires it establish

the vehicle in the defendant's possession was stolen).         Although

the trial evidence contained no direct evidence proving the Taurus



                                  10                             A-4021-14T2
was stolen, the circumstantial evidence was sufficient to allow

the jury to reasonably conclude the Taurus was a stolen vehicle.

     The State proved: the Taurus's former owner transferred the

car to C & J Auto Sales five months prior to the incident; the car

had a temporary tag in the rear window; C & J Auto Sales had ceased

doing business; a screw driver was found on the front seat of the

vehicle; the ignition was damaged; no car keys were found; Colby

was observed driving the Taurus with Jeffery as its passenger; and

when police attempted a traffic stop, the driver of the Taurus

accelerated, in an attempt to flee.   From these facts, the trial

judge denied Colby's motion to dismiss, as joined by Jeffery,

stating:

           [T]he testimony of both officers is that the
           ignition of that automobile was damaged. That
           there was a flathead screwdriver found on the
           front seat of that car. And again, certainly,
           from that observation, Mr. Colby Richardson
           certainly knew or had reason to believe that
           that automobile was in fact stolen. . . .
           [P]eople . . . usually don't go around
           starting their own automobiles . . . by a
           flathead screwdriver. Again, I refer to the
           testimony of Officers Rios and Maresca as to
           their observations of the driver of that car,
           condition of the car, et cetera, et cetera.
           And for those reasons, again, I find that the
           State has provided more than ample testimony
           upon which a reasonable jury could find Mr.
           Colby Richardson guilty of the charge of
           receiving stolen property.




                                11                          A-4021-14T2
     The     judge's   factual   analysis     is   solidly   grounded    in

sufficient credible evidence found in the record, which properly

correlated with the law to support his legal conclusion.            "That

the case may be a close one or that the trial court decided all

evidence or inference conflicts in favor of one side has no special

effect."     State v. Johnson, 42 N.J. 146, 162 (1964).        We have no

basis to interfere with the denial of the jointly made acquittal

motions.

     Further, Colby argues the trial judge erred by permitting the

State to amend the indictment charge of receiving stolen property,

to include: "or believing that [the car] was probably stolen."

Conceding Rule 3:7-4 allows the court to amend an indictment to

"correct an error in form," Colby argues permitting the State's

amendment "lowered the State's burden of proof" and "placed an

additional burden on the defense," and asserts the rule states an

amendment to an indictment must be denied if the defendant will

be prejudiced.     We are not persuaded.

     The trial judge determined the State's request for amendment

"merely adopts or conforms the citation of the offense to the

statutory language contained in the law," and "does not charge any

additional     offense."     Further,       defendants   articulated     no

prejudice. We agree. The indictment as originally issued provided

defendants notice of the charge.        We also reject the suggestion

                                   12                             A-4021-14T2
the amendment altered the defense strategy, which attacked that

the vehicle was stolen.      The State's case on this issue was

circumstantial and the amendment in no way prejudiced defendant's

position the evidence was insufficient or changed the burden of

proof.   We find no error.

                                2.

     Each defendant (Colby in POINT V and Jeffery in POINTS I and

II) asserts the trial judge abused his discretion, depriving co-

defendants of a fair trial, inasmuch as the judge's demeanor and

conduct was not impartial and his "rulings and behavior" placed

limitations on counsels' cross-examination.    Colby alleges the

trial judge was zealous in limiting defense counsel's cross-

examination, and interposed, sua sponte, his own objections rather

than ruling upon the State's objections.    Jeffery also suggests

the judge's bias "permeated the entire trial" and was prejudicial.

He also suggests this precluded counsel from "presenting a very

important portion of his intended opening statement."

          The accusation of prejudicial actions by a
          trial judge is properly reviewable by an
          appellate   court  considering   the   entire
          transcript. In reviewing the transcript our
          function is to ascertain the validity of the
          claim of prejudice, and we are not to reach a
          conclusion of harmless error because we may
          believe that the defendant in fact was guilty
          as charged.



                                13                         A-4021-14T2
            [State v. Zwillman, 112 N.J. Super. 6, 20
            (App. Div. 1970), certif. denied, 57 N.J. 603
            (1971).]
       The defense presented by both brothers was they were not

present in the Taurus and Detective Rios falsely accused them.

Colby argues his attempts to challenge the detective's credibility

were thwarted.      However, this assertion was unaccompanied by a

specific reference to the record.             Absent this, we are unable to

assess the claim, which is therefore rejected.

       Next, Colby refers to the judge's "overzealous" limitation

of   cross-examination,    giving      only    record    citations       without   a

discussion of the substance of the claimed error.                 He argues the

judge "specifically instructed defense counsel that he could not

question on cross-examination an area covered by co-counsel,"

prevented    examination   on     areas     not    raised   on    redirect,     and

repeatedly   called    counsel    to   sidebar      to   repeat    the    limiting

instructions.

       We first note the failure to pinpoint the judge's prejudicial

conduct and explain how it adversely affected defendants' case,

is improper.     It is of little value for an appellant's brief to

list   transcript     citations    without        articulating    the     specific

challenge to what occurred at that point in the trial and omit an

explanation of what counsel was prevented from presenting.                      Cf.




                                       14                                  A-4021-14T2
Sackman v. N.J. Mfrs. Ins. Co., 445 N.J. Super. 278, 298-99 (App.

Div. 2016) (discussing minimum standards required by Rule 2:9-9).

      We have read the transcript sections cited.                  It is clear the

judge     repeated    admonishments     to       defense     counsel       to     avoid

repetitive questions when examining the officers.                    For example,

Officer    Rios's    testimony   started        on   September     10,     2014,     and

continued with cross-examination by Jeffery's counsel, beginning

the   afternoon      of   September   11.        Counsel's    cross-examination

continued on the next trial date, several days later on September

16.     When counsel began asking the same questions already asked

on the prior trial date, the judge stated:                 "I think we covered

this last week, counsel."         Despite this subtle comment, counsel

proceeded to retrace general testimony already established.                          The

judge grew firm, stating: "We don't need to rehash testimony that's

been given."      As counsel continued to retrace similar substance

already established by the witness, the judge requested a sidebar.

                 THE COURT: If I give you instruction
            follow the instruction. Okay?

            [JEFFERY'S COUNSEL]: Judge, I have to disagree
            here.

                 THE COURT: I don't care if you disagree
            or not, follow the instructions.

            [JEFFERY'S COUNSEL]:            I    never     asked     any
            questions –



                                      15                                        A-4021-14T2
                THE COURT: Follow the instruction move
           onto something else. Let's move on.

           [COLBY'S COUNSEL]: Excuse me, Judge, so
           because he covers something (indiscernible).

                THE COURT:    You    can't   cover    the   same
           thing, yes.

           [COLBY'S COUNSEL]: I can't cover in my cross
           the things he covered?

                THE COURT: Exactly

           [COLBY'S COUNSEL]: How does my client . . .
           get representation, then?

           [JEFFERY'S COUNSEL]: Exactly.

           [COLBY'S COUNSEL]: I should just fold then.
                 . . . .

                THE COURT: I just explained it to you.
           You want to argue?

           [COLBY'S COUNSEL]: No --

                THE COURT: There's no argument.  If he
           covers something like he did last week he's
           not permitted to cover it again, because if
           that happens this trial will last until
           January. If he covers something, you cannot
           cover the same thing again.

           [COLBY'S COUNSEL]: Even if he didn't make the
           point I want to make, and he missed something,
           I can't bring that up?

                THE COURT: Then it's not the same thing.

     "[A] trial judge has broad discretion in determining the

proper   limitations   of   cross-examination    of    a    witness     whose

credibility is in issue."    Zwillman, supra, 112 N.J. Super. at 17-

                                    16                                A-4021-14T2
18.   Further, N.J.R.E. 611(a) requires a trial judge to "exercise

reasonable   control     over       the   mode   and    order    of   interrogating

witnesses    .   .   .   so    as    to   (1)    make    the    interrogation    and

presentation effective for the ascertainment of the truth, (2)

avoid needless consumption of time, and (3) protect witnesses from

harassment or undue embarrassment."              Indeed, "[c]ross-examination

should be limited to the subject matter of the direct examination

and matters affecting the credibility of the witness[,]" and in

the judge's discretion, "inquiry into additional matters as if on

direct examination."          N.J.R.E. 611(b).          It is important to allow

wide latitude during cross-examination, which must not be unfairly

cramped by the trial judge.               This is especially true where the

witness involved is a principal witness against the defendant.

Zwillman, supra, 112 N.J. Super. at 18.

      Having reviewed the transcript references, we cannot agree

the judge abused his discretion by requiring Jeffery's counsel not

repeat questions already posed.             There is no argument made in the

brief nor presented during the sidebar conferences showing an area

of inquiry Colby's counsel was precluded from presenting.                    Unlike

the facts in State v. Bass, 224 N.J. 285 (2016), where counsel was

stopped from asking questions regarding the plea agreement of co-

defendant, turned State's witness, id. at 307, here, counsel was



                                          17                                A-4021-14T2
curtailed   from    engaging   in   repetitive   examination    to    "avoid

needless consumption of time[.]"         N.J.R.E. 611(a).

     We also reject the notion the judge's statements reflect

bias.     Although the judge's sidebar comments might be read to

suggest impatience, we conclude his reaction was not unexpected,

as counsel ignored suggestions then warnings to move to a new area

of testimony.      "[J]udges are not potted plants," In re State ex

rel. A.D., 212 N.J. 200, 231 (2012), nor are they immune from

common causes of frustration.       Having reviewed the entirety of the

record, we discern no basis which portrays judicial bias.

     We also find no error sustaining the State's objections,

which required narrowing questions posed on recross to topics

covered in redirect.    N.J.R.E. 611.      Co-defendants admit the judge

imposed   similar    requirements    during   each   side's   examination,

refuting suggestions of bias.        Accordingly, we reject as lacking

merit the claim of error because the judge instructed the jury to

disregard questions posed that elicited a sustained objection.              We

also cannot agree the judge's rulings "telegraphed" a "personal

belief that he did not believe the defense."          R. 2:11-3(e)(2).

     Finally, we find unremarkable the judge's basis to sustain

objections during Jeffery's counsel's opening, which attempted to

portray Jeffery's good character.         Contrary to the suggestion on

appeal by Jeffery, opening argument is not without limitations.

                                    18                               A-4021-14T2
State v. Tilghman, 385 N.J. Super., 45, 56-57 (App. Div. 2006).

"[A]n opening statement should set forth only a succinct statement

of what a party proposes to prove. The jury, having been given an

overview of the State's and defendant's positions, will understand

the nature of the action and be able to follow the evidence more

intelligently." Tilghman, supra, 385 N.J. Super. at 55 (alteration

in original) (quoting State v. Stamberger, 209 N.J. Super. 579,

581 (Law. Div. 1985)).        "Counsel is also cautioned that the

'[p]roposed evidence should not be detailed,' and when evidence

is addressed, it should appear as little more than a 'fairly

indefinite' outline."       Ibid. (quoting Passaic Valley Sewerage

Comm'rs v. Geo M. Brewster & Son, Inc., 32 N.J. 595, 605 (1960)).

Preventing what amounted to counsel's character testimony was

proper, and the notion the judge "impermissibly prevented counsel

from pursuing a chosen strategy" is specious.3

                         B. Jeffery's Arguments.

     Jeffery separately urges reversal and the grant of a new

trial   based   on   cumulative   error   (POINT   IV).   However,   our



3
     Jeffery also argues the judge's sidebar warning that
continued disregard of instructions would result in sanctions
displayed prejudice. Not so. The judge very clearly outlined the
parameters he required counsel to abide. He also advised counsel
may disagree and resolution of that disagreement is left to this
court.    We do not find the judge erred in outlining his
expectations and demanding counsel meet them.

                                   19                           A-4021-14T2
discussion of co-defendants' challenges reveals no error.                 See

State v. Conway, 193 N.J. Super. 133, 174 (App. Div.) (finding

cumulative   error   doctrine   did    not   apply   as   the   verdict   was

consistent with weight of evidence presented), certif. denied, 97
N.J. 650 (1984).

    In his pro se reply brief, Jeffery also raises matters

discussed in detail in Colby's merits brief, which are discussed

below.   These include the judge's determination not to dismiss

juror two (see section C.2. below), and a claim the prosecutor

improperly bolstered the credibility of witnesses (see section

C.3. below).   In part, this latter issue cites what he believes

are factual inaccuracies uttered by Detective Rios, apparently

challenging his credibility, a matter not raised in the merits

brief, which therefore will not be considered.            R. 2:6-2(a)(6).

                     C. Colby's Separate Challenges.

                                      1.

    Colby first challenges the admissibility of the 9-1-1 tape,

arguing his rights of confrontation were infringed because the

State never attempted to produce the caller.               See U.S. Const.

amend. VI ("In all criminal prosecutions, the accused shall enjoy

the right . . . to be confronted with the witnesses against

him[.]"); N.J. Const. art. I, ¶ 10 ("In all criminal prosecutions



                                  20                                 A-4021-14T2
the accused shall have the right . . . to be confronted with the

witnesses against him[.]").

       Prior to trial, the State moved to admit the audio tape of

the 9-1-1 call, arguing it provided non-testimonial information

to police for the purposes of receiving assistance in an emergency.

The caller described a man standing outside a car putting on

gloves, with a gun in his hand and a gun in the vehicle.                 The

caller then recounts the vehicle driving away and when asked,

responded with a description of the Taurus and noted its temporary

tags.

       Jeffery filed opposition to the State's motion.        He argued

any statements that followed the statement the vehicle was driving

away represented past events, not events as they unfolded.            Thus,

the testimonial evidence must be excluded because the witness was

not made available for cross-examination.        Colby orally joined in

this position and was permitted to argue.       The trial judge granted

the State's motion.     He concluded the call was non-testimonial,

and,    although   hearsay,   provided   the   caller's   present     sense

impression and represented an excited utterance.

       We review evidentiary rulings to determine whether the trial

judge abused his discretion.      State v. Ates, 426 N.J. Super. 521,

537 (App. Div. 2012), aff'd, 217 N.J. 253 (2014), cert. denied,

__ U.S. __, 135 S. Ct. 377, 190 L. Ed. 2d 254 (2014).         The State

                                   21                               A-4021-14T2
bears the burden to prove admissibility.          State v. Basil, 202 N.J.
570, 596 (2010).

     Under both our federal and state constitutions, "[a] criminal

defendant has the right 'to be confronted with the witnesses

against   him'   and   'to   have   compulsory    process    for   obtaining

witnesses in his favor.'"      State v. Garron, 177 N.J. 147, 168-69

(2003) (quoting U.S. Const. amend. VI; N.J. Const. art. I, ¶ 10),

cert. denied, 540 U.S. 1160, 124 S. Ct. 1169, 157 L. Ed. 2d 1204

(2004).     "[T]he     Confrontation     Clause   of   the   United    States

Constitution bars the 'admission of testimonial statements of a

witness who did not appear at trial unless he was unavailable to

testify, and the defendant had had a prior opportunity for cross-

examination.'"     State v. Slaughter, 219 N.J. 104, 116-17 (2014)

(quoting Crawford v. Washington, 541 U.S. 36, 53-54, 124 S. Ct.
1354, 1365, 158 L. Ed. 2d 177, 194 (2004)).

           An out-of-court testimonial statement is the
           equivalent of "bear[ing] testimony" against an
           accused. Crawford, supra, 541 U.S. at 51, 124
S. Ct. at 1364, 158 L. Ed. 2d at 192-93
           (citation   and   internal   quotation   marks
           omitted). The Court made clear that the
           ultimate goal of the Confrontation Clause is
           to test the reliability of testimonial
           evidence   in   "the    crucible   of   cross-
           examination." Id. at 61, 124 S. Ct. at 1370,
158 L. Ed. 2d at 199; see also [In re] J.A.,
           [] 195 N.J. [324,] 342-43 [(2008)]. The Court
           reasoned that the Clause "reflects a judgment,
           not only about the desirability of reliable
           evidence . . ., but about how reliability can

                                    22                                A-4021-14T2
            best be determined."    Crawford, supra, 541
            U.S. at 61, 124 S. Ct. at 1370, 158 L. Ed. 2d
            at 199.

            [Basil, supra, 202 N.J. at 591 (alteration in
            original).]

     Importantly, this constitutional guarantee only grants a

criminal    defendant     "an     opportunity   for    effective     cross-

examination, not cross-examination that is effective in whatever

way, and to whatever extent, the defense might wish."              State v.

Williams, 184 N.J. 432, 454 (2005) (citing Delaware v. Fensterer,

474 U.S. 15, 20, 106 S. Ct. 292, 294, 88 L. Ed. 2d 15, 19 (1985)).

Therefore, the right to confront witnesses "may, in appropriate

cases,   bow   to   accommodate   other   legitimate   interests    in   the

criminal trial process, such as established rules of evidence and

procedure designed to ensure the fairness and reliability of

criminal trials."       Garron, supra, 177 N.J. at 169 (quotations

omitted).

     The crucial issue is whether the statement sought to be

admitted is "testimonial," as "[o]nly statements of this sort

cause the declarant to be a 'witness' within the meaning of the

Confrontation Clause."      Davis v. Washington, 547 U.S. 813, 821,

126 S. Ct. 2266, 2273, 165 L. Ed. 2d 224, 237 (2006).                    Non-

testimonial statements are "exempted . . . from Confrontation

Clause scrutiny," Crawford, supra, 541 U.S. at 68, 124 S. Ct. at


                                     23                             A-4021-14T2
1374, 158 L. Ed. 2d at 203, but remain limited by the rules of

evidence,    particularity     "traditional      limitations         upon   hearsay

evidence," Davis, supra, 547 U.S. at 821, 126 S. Ct. at 2273, 165

L. Ed. 2d at 237.

     When    examining     whether    a     statement   is     testimonial,      New

Jersey's "confrontation jurisprudence has followed the federal

approach."    State v. Roach, 219 N.J. 58, 74 (2014).

            Statements are nontestimonial when made in the
            course   of    police   interrogation    under
            circumstances objectively indicating that the
            primary purpose of the interrogation is to
            enable police assistance to meet an ongoing
            emergency.   They are testimonial when the
            circumstances objectively indicate that there
            is no such ongoing emergency, and that the
            primary purpose of the interrogation is to
            establish or prove past events potentially
            relevant to later criminal prosecution.

            [Davis, supra, 547 U.S. at 822, 126 S. Ct. at
            2273-274, 165 L. Ed. 2d at 237.]

     More     specifically,     "interrogations         by     law    enforcement

officers     fall   squarely    within       [the]     class    of    testimonial

evidence[,]"    Crawford, supra, 541 U.S. at 53, 124 S. Ct. at 1365,

158 L. Ed. 2d at 194; however, the United States Supreme Court has

concluded 9-1-1 calls, although statements to police or their

agents, are generally "not designed primarily to 'establis[h] or

prov[e]'    some    past   fact,     but    intended    to     describe     current

circumstances requiring police assistance."                  Davis, supra, 547


                                       24                                   A-4021-14T2
U.S. at 827, 126 S. Ct. 2276, 165 L. Ed. 2d 240 (alterations in

original) (quoting Crawford, supra, 541 U.S. at 53, 124 S. Ct.
1354, 158 L. Ed. 2d 177).         The Court in Davis concluded the 911

call was not testimonial, and the information was not presented

to evade confrontation.     Id. at 840, 126 S. Ct. at 2284, 165 L.

Ed. 2d 248.

     As in Davis, here, the 9-1-1 caller reported events as they

actually happened; she was not recounting past events.        The facts

were necessary to "resolve the present emergency."        Davis, supra,

547 U.S. at 827, 126 S. Ct. at 2276, 165 L. Ed. 2d at 240.           Also,

the call was introduced to show why and how police action was

initiated.    The statements were not a "weaker substitute for live

testimony."   United States v. Inadi, 475 U.S. 387, 394, 106 S. Ct.
1121, 1126, 89 L. Ed. 2d 390, 398 (1986).

     Defendant    also   argues    the   vehicle's   description    was    a

testimonial statement.     Davis also rejected a similar argument,

stating, "even the operator's effort to establish the identity of

the assailant, so that the dispatch officers might know whether

they would be encountering a violent felon" was non-testimonial.

Davis, supra, 547 U.S. at 827, 126 S. Ct. at 2276, 165 L. Ed. 2d

at 240 (citing Hiibel v. Sixth Judicial Dist. Court, 542 U.S. 177,

186, 124 S. Ct. 2451, 2457, 159 L. Ed. 2d 292, 302 (2004)).



                                    25                             A-4021-14T2
     Accordingly, guided by Davis, we conclude the statements at

issue were nontestimonial and not governed by the Confrontation

Clause.       We   therefore   reject    Colby's   insistence   the    tape's

admission was dependent on the State's efforts to locate the

caller.

     Here, as mentioned by the trial judge, "there is no indication

that the statement is being offered by the State for the truth of

the contents contained in that statement," but rather to explain

why the police went to the area in question.              We conclude the

judge properly admitted the tape, citing N.J.R.E. 803(c)(1).4                We

defer to the trial judge's findings the caller "made statements

while the declarant was perceiving the events . . . to the 9-1-1

operator."5    "Trial judges are entrusted with broad discretion in

making evidence rulings[,]" State v. Muhammad, 359 N.J. Super.
361, 388 (App. Div.) certif. denied, 178 N.J. 36 (2003), and since

an appellate court "should overrule a trial court's evidentiary

ruling only where a clear error of judgment is established[,]" we

determine no compelling reason           is presented by any of these


4
     N.J.R.E. 803(c)(1) defines a present sense impression as: "A
statement of observation, description or explanation of an event
or condition made while or immediately after the declarant was
perceiving the event or condition and without opportunity to
deliberate or fabricate."
5
     The transcript of the tape has not been included in the record
by either co-defendant, or the State.

                                    26                                A-4021-14T2
arguments to disturb the trial judge's ruling.          State v. Loftin,

146 N.J. 295, 357 (1996).



                                    2.

      Colby argues the judge erred by denying his motion for a

mistrial when he learned of a juror's comment.         Specifically, when

the defense requested to move a television away from the jury to

aid   defendants'   view,   juror   two   commented,   "[t]he   defendants

didn't look at the screen so I don't know why they had to move the

screen away from us[,]" as she re-entered the jury room. Knowledge

of the statement surfaced when juror eleven mentioned he overheard

juror two, during his voir dire regarding a different allegation

of trial discussions in the jury room.       Juror two had already been

examined and never mentioned her comment about the television.

When she was re-questioned, she advised she spoke aloud, but was

not talking to anyone but herself.

      We reject Colby's contention attempting to infer bias by

juror two.   We conclude juror two's comment, even if overheard by

another, suggested neither impartiality nor bias and lacked the

capacity to prejudice defendant's right to a fair trial.          Further,

the trial judge acted properly to immediately follow up when he

learned of the comment.     He considered the testimony of juror two

and juror eleven, and satisfied himself the statement complained

                                    27                             A-4021-14T2
about an inconvenience and did not discuss the trial or expose

other   jurors     to    extraneous       information   that     might    impact

deliberations.      The judge also rejected Colby's suggestion juror

two was rolling her eyes and gesturing.             Finally, he determined

juror   two    could    remain    fair   and   impartial   and   evaluate     the

evidence.

              The trial court is in the best position to
              determine whether the jury has been tainted.
              That determination requires the trial court
              to consider the gravity of the extraneous
              information in relation to the case, the
              demeanor and credibility of the juror or
              jurors who were exposed to the extraneous
              information, and the overall impact of the
              matter on the fairness of the proceedings.

              [State v. R.D., 169 N.J. 551, 559 (2001).]

     When the record is reviewed in total, it is clear the trial

judge understood his obligations "to safeguard the rights of the

accused and vindicate societal interests in the fair and efficient

administration of the criminal justice system."            State v. Bey, 112
N.J. 45 89-90 (1988).            The judge properly reacted to possible

juror discussions, and took appropriate action.6 There is no abuse

of discretion.



6
     Juror five was removed after voir dire when he asked a court
officer to speak to the judge and asked the jurors whether a
document was entered into evidence. This comment directly went
to the nature of the trial and violated the juror's oath not to
discuss the trial until deliberations.

                                         28                              A-4021-14T2
                                  3.

     Next, Colby cites six comments by the prosecutor alleged to

rise to prosecutorial misconduct, which were not        met with a

necessary curative instruction.    He seeks reversal claiming these

missteps deprived him of a fair trial.

     The guarantee of a fair trial before an impartial jury, see

U.S. Const. amends. VI, XIV; N.J. Const. art. 1, ¶ 10, "includes

the right to have the jury decide the case based solely on the

evidence presented at trial, free from the taint of outside

influences and extraneous matters."      R.D., supra, 169 N.J. 551,

557 (citing Bey, supra, 112 N.J. at 75).      Indeed, "securing and

preservation of an impartial jury goes to the very essence of a

fair trial."    Bey, supra, 112 N.J. at 75 (quoting State v.

Williams, 93 N.J. 39, 60 (1983)).

     In presenting a case to a jury, the State is "not to obtain

convictions but to see that justice is done."     State v. Ramseur,

106 N.J. 123, 320 (1987); see also Berger v. United States, 295
U.S. 78, 88, 55 S. Ct. 629, 633, 79 L. Ed. 1314, 1321 (1935) ("[A

prosecutor] may prosecute with earnestness and vigor -- indeed,

he should do so.   But, while he may strike hard blows, he is not

at liberty to strike foul ones.    It is as much his duty to refrain

from improper methods calculated to produce a wrongful conviction

as it is to use every legitimate means to bring about a just

                                  29                         A-4021-14T2
one.").    The prosecutor may not impassion a jury or incite a

verdict based on emotions, but may only comment on the evidence

presented.   State v. Black, 380 N.J. Super. 581, 594-95 (App. Div.

2005), certif. denied, 186 N.J. 244 (2006).

     In pursuing this role, a prosecutor has great leeway in his

or her opening comments, and he or she is allowed to be forceful.

See State v. Wakefield, 190 N.J. 397, 443 (2007) (quoting State

v. DiFrisco, 137 N.J. 434, 474 (1994)), cert. denied, 552 U.S.
1146, 128 S. Ct. 1074, 169 L. Ed. 2d 817 (2008).        During an opening

statement, a prosecutor may reference facts she or "he intends in

good faith to prove by competent evidence."        Id. at 442 (quoting

State v. Hipplewith, 33 N.J. 300, 309 (1960)).

     A    similar   standard   guides   the   State's   presentation     in

summation.

            Prosecutors are expected to make a vigorous
            and forceful closing argument to the jury, and
            are afforded considerable leeway in that
            endeavor. Nevertheless, there is a fine line
            that separates forceful from impermissible
            closing argument. Thus, a prosecutor must
            refrain from improper methods that result in
            wrongful conviction, and is obligated to use
            legitimate means to bring about a just
            conviction.

            [State v. Ingram, 196 N.J. 23, 43 (2006)
            (quoting State v. Jenewicz, 193 N.J. 440, 471
            (2008)).]




                                   30                             A-4021-14T2
     "[N]ot every suspected deviation from perfection on the part

of a prosecutor will justify a reversal of a conviction."               State

v. Bozeyowski, 77 N.J. Super. 49, 63 (App. Div. 1962) (quoting

State v. Bucanis, 26 N.J. 45, 56, cert. denied, 357 U.S. 910, 78
S. Ct. 1157, 2 L. Ed. 2d 1160 (1958)).          "[The] infraction must be

clear    and   unmistakable   and    must   substantially   prejudice    the

defendant's fundamental right to have the jury fairly evaluate the

merits of his defense." Ibid.          Accordingly, in our review of a

prosecutor's statements, we evaluate the alleged improper comments

to determine "the severity of [any] misconduct and its prejudicial

effect on the defendant's right to a fair trial."               Wakefield,

supra, 190 N.J. at 437.

     "[P]rosecutorial misconduct is not grounds for reversal of a

criminal conviction unless the conduct was so egregious as to

deprive defendant of a fair trial."          Ibid.   Claimed errors are not

considered in isolation, but viewed in the context of the entire

trial.    State v. Negron, 355 N.J. Super. 556, 576-77 (App. Div.

2002). To warrant reversal, the remarks must be "clearly and

unmistakably      improper"    and    "substantially       prejudiced     the

defendant's fundamental right to have a jury fairly evaluate the

merits of his [or her] defense."            State v. Papasavvas, 163 N.J.
565, 625 (2000) (quoting Wakefield, supra, 190 N.J. at 576-77);

see also Ingram, supra, 196 N.J. at 43.

                                     31                             A-4021-14T2
     First, Colby contends the following statement during the

opening statements violated his Fifth Amendment right to remain

silent by drawing the jury's immediate attention to whether he

would testify on his own behalf:

           I ask you to scrutinize all the witnesses.
           Consider all their statements. Consider their
           credibility. And, even though it's true that
           the defendant[]s have no burden to testify,
           no burden to speak, no burden to even appear
           in court for their trial, if they do decide
           to speak, if they do decide to say anything
           or testify[,] I ask you to give them equal
           amount of scrutiny as you would all of the
           witnesses for the State.

     There was no objection requiring we find plain error, State

v. Hightower, 120 N.J. 378, 410 (1990), that is an error which was

"clearly capable of producing an unjust result."   R. 2:10-2.   "The

possibility of an unjust result must be 'sufficient to raise a

reasonable doubt as to whether the error led the jury to a result

it otherwise might not have reached.'"     State v. Williams, 168
N.J. 323, 336 (2001) (quoting State v. Macon, 57 N.J. 325, 336

(1971)).

     Notably, "a failure to object, as here, indicates that in the

atmosphere of the trial the defense did not believe that the

prosecutor's remarks were prejudicial."   State v. Wilson, 57 N.J.
39, 51 (1970).    The failure of trial counsel to object to the

prosecutor's     remarks   is      an   "ordinarily    controlling


                                32                          A-4021-14T2
consideration[]."         Id. at 50.     See also State v. Frost, 158 N.J.
76, 83 (1999) (holding generally, "remarks will not be deemed

prejudicial[,]" if no objection was made at trial).                    Moreover,

failure to object "deprives the court of an opportunity to take

curative action."         Id.

       In light of the failure to object and the lack of articulated

prejudice, we reject this assertion.               The prosecutor's statement

neither misstated the law nor impugned the defendant's right to

remain silent.       Her comments were carefully crafted to merely ask

the jury to focus on the credibility of any testifying witness.

       Second, Colby alleges the prosecutor impermissibly bolstered

the credibility of Irizarry on redirect.                 After stating he was

sentenced to probation for a prior criminal conviction, Irizarry

was    asked   on   cross-examination         to   confirm   the   crime   charged

occurred       eighteen     months      following     his    imposed       two-year

probationary sentence, noting he was on probation in July 2011.

The witness stated, "I think I wasn't on probation at that time"

and stated he was "dismissed early."               After redirect and recross

on    different     issues,     the   prosecutor's    redirect     asked   whether

Irizarry was released early from probation "for good behavior."

Colby uttered a delayed objection, arguing the question was not

within the scope of defense counsel's cross-examination.                         The

trial judge overruled the objection, finding no error.

                                         33                                 A-4021-14T2
     We determine any error was harmless.     The question related

to the issues raised on cross-examination and the objection was

voiced after the fact.   Moreover, the witness's testimony was not

critical, as it merely established he previously owned the Taurus,

which he transferred to a used car dealer.

     The third and fourth items focus on the cross-examination of

Colby.   He claims the prosecutor's questions essentially asked why

he did not tell police his van was being repaired at a local

mechanic shop to explain why he was found in the area when

arrested.   The exact comment by the prosecutor was, "And you knew

everyone in the mechanic shop.   And you, now give us the name and

address[,] right?"   Colby answered and prior to the next question,

his counsel objected.    At sidebar the judge asked the prosecutor

whether she planned to ask why the information was not revealed

earlier.    She said no and when pressed said, "there is no plan,

actually.   I'm just asking questions."   Defense counsel objected,

arguing the question implied Colby had a duty to provide the police

information about the mechanic shop.   The judge firmly instructed

the prosecutor avoid any suggestion defendant was obliged to

provide evidence.    Then, the judge told the jury to disregard the

prosecutor's last question.

     The prosecutor's next question was: "You have no duty to

speak to the police, as you know, and nor did you correct?"     This

                                 34                         A-4021-14T2
triggered an immediate objection.             At sidebar, Colby insisted on

a curative instruction.          The judge sustained the objection and

directed the jury to disregard the question.

     Given the judge's firm, clear jury direction to disregard the

questions, prior to Colby's response, which he issued immediately,

without delay, State v. Vallejo, 198 N.J. 122, 134 (2009) (citing

State   v.    Winter,    96 N.J. 640,   649   (1984)),   we   conclude     the

prosecutor's     error    was   harmless.         Additionally,   the   judge's

general charge informed the jury on the State's burden of proof,

a defendant's right not to provide any evidence, and reminded them

counsel's     statements      were   not    evidence.    "[T]he    most     basic

assumption [is] that a jury follows the charges given to it by the

court."      State v. Wilder, 193 N.J. 398, 416 (2008).            Reversal is

not warranted.

     Fifth, during cross-examination of Jeffery, the prosecutor

asked him if he disputed Officer Rios's testimony regarding how

long it took to apprehend him.              Defense counsel objected.          The

judge noted the question was improper, so the prosecutor moved on.

There is no error.       R. 2:11-3(e)(2).

     Finally, Colby attacks comments during the State's summation;

discussing the time from the Taurus crash to co-defendants' arrest,

the prosecutor stated: "And [co-defendants'] testimony, ladies and

gentleman, is narrowly tailored to that little window because they

                                       35                                 A-4021-14T2
have discovery.      They have everything that we have."              In context,

the prosecutor was noting co-defendants' testimony regarded a

period of time when police were unable to directly observe the

pursued suspects.         No objections were made.           Reviewing Colby's

contentions the comments improperly impugn a defendant's right to

discovery, we conclude there was no error, let alone plain error.

                                          4.

      In his reply brief, Colby argues defendants' descriptions

provided by testifying police officers were taken from their

reports prepared after defendants were in custody.                The argument

was not raised on appeal and will not be addressed.                   R. 2:6-2.

                                         III.

      Each defendant was separately sentenced.                 Each argues the

sentence imposed represents an abuse of judicial discretion, was

excessive and shocks the judicial conscience.                We disagree.

      Our "review of sentencing decisions is relatively narrow and

is   governed   by   an    abuse    of    discretion     standard."      State    v.

Blackmon, 202 N.J. 283, 297 (2010) (citing State v. Jarbath, 114
N.J. 394, 401 (1989)).           "In conducting the review of any sentence,

appellate courts always consider whether the trial court has made

findings   of   fact      that    are    grounded   in   competent,    reasonably

credible evidence and whether 'the factfinder [has] appl[ied]

correct legal principles in exercising its discretion.'"                     Ibid.

                                          36                               A-4021-14T2
(alterations in original) (quoting State v. Roth, 95 N.J. 334, 363

(1984)).   The traditional articulation of this standard limits our

review to situations where application of the facts to law has

resulted in a clear error of judgment leading to sentences that

"shock the judicial conscience."     Roth, supra, 95 N.J. at 364-65.

If the sentencing court has not demonstrated a clear error of

judgment or the sentence does not shock the judicial conscience,

appellate courts are not permitted to substitute their judgment

for that of the trial judge.    Ibid.

     Colby and Jeffery were subject to consecutive sentences.     The

decision to impose concurrent or consecutive sentences is subject

to guidelines identified in State v. Yarbough, 100 N.J. 627 (1985),

cert. denied, 475 U.S. 1014, 106 S. Ct. 1193, 89 L. Ed. 2d 308

(1986), which are as follows:

           (1) there can be no free crimes in a system
           for which the punishment shall fit the crime;

           (2) the reasons for imposing either a
           consecutive or concurrent sentence should be
           separately stated in the sentencing decision;

           (3) some reasons to be considered by the
           sentencing court should include facts relating
           to the crimes, including whether or not:

                (a) the     crimes     and    their
                objectives    were    predominately
                independent of each other;




                                37                           A-4021-14T2
               (b) the crimes involved separate
               acts of violence or threats of
               violence;

               (c) the crimes were committed at
               different times or separate places,
               rather than being committed so
               closely in time and place as to
               indicate a single period of aberrant
               behavior;

               (d) any of the       crimes   involved
               multiple victims;

               (e) the convictions for which the
               sentences are to be imposed are
               numerous;

          (4) there should be no double counting of
          aggravating factors;

          (5) successive terms for the same offense
          should not ordinarily be equal to the
          punishment for the first offense . . . .7

          [Id. at 643-44.]

     "[T]he Yarbough guidelines are just that--guidelines. They

were intended to promote uniformity in sentencing while retaining

a fair degree of discretion in the sentencing courts."     State v.

Carey, 168 N.J. 413, 427 (2001).     "It follows that a sentencing

court may impose consecutive sentences even though a majority of

the Yarbough factors support concurrent sentences."      Id. at 428



7
     What was guideline six was superseded by a 1993 amendment to
N.J.S.A. 2C:44-5(a), which provides there "shall be no overall
outer limit on the cumulation of consecutive sentences for multiple
offenses."

                               38                           A-4021-14T2
(concluding the trial court properly imposed consecutive sentences

even though four of Yarbough's five factors militated in favor of

concurrent sentences) (see also State v. Perry, 124 N.J. 128, 177

(1991)).

     "When a trial court is faced with the decision whether to

impose   consecutive   or    concurrent   sentences,   the   court   must

determine    whether   the   Yarbough     factor   under   consideration

"'renders the collective group of offenses distinctively worse

than the group of offenses would be were that circumstance not

present.'" Carey, supra, 168 N.J. at 428 (quoting People v. Leung,

7 Cal. Rptr. 2d 290, 303 (1992)).

                                   A.

     Colby maintains his sentence was excessive, disproportionate

and arbitrary.   He cites errors by the trial judge when evaluating

the aggravating and mitigating factors and by imposing consecutive

sentences.

     The judge imposed an aggregate seventeen-year prison term,

as follows: count two - third-degree receiving stolen property,

an automobile, four years; count three - second-degree unlawful

possession of a .45 caliber handgun, six years, subject to a three-

year period of parole ineligibility, to run consecutively to the

sentence in count two; count four - fourth-degree possession of a

defaced firearm, eighteen months with an eighteen-month period of

                                   39                            A-4021-14T2
parole ineligibility, to run concurrent to the sentence imposed

on count two; count six - second-degree possession of an assault

firearm, subject to the Graves Act, N.J.S.A. 2C:43-6, six years

with    three-and-one-half      years      parole    ineligibility,       to    run

consecutive to counts two and three; count seven - fourth-degree

unlawful possession of hollow point bullets, eighteen months to

run concurrent to counts two, three, four, and six; count eight -

fourth-degree illegal possession of a large capacity ammunition

magazine, eighteen months concurrent to counts two, three, four,

six, and seven; count nine – fourth-degree resisting arrest,

eighteen months concurrent to counts two, three, four, six, seven

and eight.

       Colby was also convicted of the disorderly persons offense

of   possession      of   burglary   tools     and   sentenced      to   180   days

incarceration to be served concurrently and acquitted of the

offense of obstruction.        Finally, the judge adjudicated the motor

vehicle   summonses       issued,    finding    Colby      guilty   of   reckless

driving, leaving the scene of an accident, and not guilty of

failure to wear a seatbelt.           The judge imposed applicable fines

and penalties for these, as well as the criminal convictions and

suspended his driving privileges for six months.

       Here,   the   trial   judge    evaluated      the    applicable    factors

qualitatively not quantitatively, Carey, supra, 168 N.J. at 427,

                                      40                                   A-4021-14T2
and entered specific findings.           He noted the there are no "free

crimes" and these convictions were for "distinctly different"

crimes,     "independent   of     each     other,"     which    had   separate

objectives. Violence and the "potential to cause some very serious

harm and/or damage" was present, as defendant possessed more than

one firearm, one of which was an assault rifle, loaded with hollow

point bullets.      The guns were "loaded and ready to go."                  The

conduct in the car chase had the potential to endanger the lives,

and did damage the property, of others.             Further, the judge found

the crimes were committed at different times and places: the

automobile was stolen and the weapons and ammunition were obtained

separately;8 the handgun was defaced making it untraceable and not

possible to discern when it was obtained, and whether Colby defaced

it.

      The   judge   concluded   the      "failure    to    impose   consecutive

sentences . . . would be a failure to impose adequate consequences"

for   Colby's   criminal   acts    and     would     not   provide    "adequate

protection for the public."       He ordered consecutive sentences for

counts two, three and six was "appropriate to afford . . .

protection to the general public."




8
     The judge stated the assault rifle was registered to an
individual in the western United States.

                                      41                                A-4021-14T2
      Next, the judge stated his findings regarding applicable

aggravating and mitigating factors.          N.J.S.A. 2C:44-1(a), (b).            He

applied aggravating factor three, N.J.S.A. 2C:44-1(a)(3), the risk

of re-offense, and nine, N.J.S.A. 2C:44-1(a)(9), the need for

deterrence.    In doing so, the trial judge stated Colby, who was

twenty-two    when   the    offenses     occurred,    had     several   juvenile

adjudications, a disorderly persons conviction, non-indictable

adult convictions, and four pending indictable charges.                    He also

weighed the seriousness of the instant seven convictions, all of

which showed Colby was likely to reoffend.               Also, the need for

specific deterrence and general deterrence from possession and use

of assault and illegal weapons weighed heavily.

      The judge rejected Colby's suggestion for application of

mitigating factors.         Without question, possession of a loaded

handgun and an assault rifle had the potential to cause, and was

intended to threaten, "some very grave and serious harm to a lot

of different people."       Further, the car chase, which was "reckless

and   irresponsible,"       endangered      the   occupants     in   the     area,

pedestrians,    other      motorists,    police,     Colby,    and   the     other

occupants of his vehicle.        In rejecting mitigating factor seven,

the judge acknowledged Colby had no adult criminal convictions,

but had four juvenile adjudications and a number of arrests and

disorderly persons convictions.

                                       42                                  A-4021-14T2
     Next, the judge rejected the suggestion the conduct was

unlikely to reoccur.     The evidence presented at trial along with

his criminal history were found to strongly suggest prior minor

brushes with the law failed to deter Colby from engaging in more

serious offenses, reflecting the likelihood of reoccurrence of

criminal conduct.    For these same reasons, the judge also rejected

as unsupported Colby's claimed positive character as demonstrating

he was unlikely     to commit another offense and would respond

affirmatively to probation. As to suggested hardship to his family

and newborn child, the record showed "a scattered history of

employment," belying the assertion he is the sole source of their

financial support.      The judge concluded the aggravating factors

preponderate over the non-existing mitigating factors, making a

custodial sentence appropriate.

     On appeal, Colby argues the two aggravating factors did not

apply.   We disagree.    State v. Pindale, 249 N.J. Super. 266, 288

(App. Div. 1991) (holding juvenile records can be considered when

considering the risk of re-offense); Jarbath, supra, 114 N.J. at

405 (holding a sentence has both a general and personal specific

deterrent effect).

     Colby   also   believes   mitigating   factors   eight,   nine,   and

eleven should have applied and the judge's factual findings were

insufficient to reject their application.       We disagree and defer

                                  43                             A-4021-14T2
to   the   articulated    factual   findings       addressing      the    arguments

advanced.

      We note, and the State concedes, the judgment of conviction

incorrectly included aggravating factor eleven.                    This was not

mentioned by the judge and its inclusion was an obvious error.

      Following our review, we do not agree the sentence shocks the

conscience; we will not interfere.               We do remand to correct the

judgment of conviction to remove aggravating factor eleven.

                                      B.

      Jeffery   also   challenges,        as   "draconian    and      unjust,"     the

aggregate sentence imposed of thirty-one years and six months of

incarceration,    with    twelve    years        and   six   months      of    parole

ineligibility.      Jeffery      argues    the    imposition     of     consecutive

sentences and the misapplication of the aggravating and mitigating

factors in fixing the length of his sentence was erroneous,

maintaining "the unique facts of the case and [his] personal

background"     require    the    sentence       be    vacated     in    favor       of

resentencing.    He specifically states mitigating factor eleven was

improperly rejected as the judge found he was married, the primary

caregiver along with his wife of three young children, and suffers

from substance abuse.

      The sentencing judge first considered the State's motion for

imposition of a discretionary term, N.J.S.A. 2C:44-3(a), which he

                                     44                                       A-4021-14T2
concluded was appropriate and should be granted.            He next reviewed

applicable aggravating and mitigating factors.               The judge noted

defendant had ten convictions, five of which were for indictable

offenses; he served jail sentences, and has four pending indictable

charges.    Accordingly, the judge found nothing would "detract from

the reasonable likelihood [Jeffery] will offend again."

     The judge applied aggravating factor six, noting the extent

of his prior record and that Jeffery "expressed absolutely no

remorse."    His previous arrests, convictions, and punishments did

not deter him from committing additional offenses, and considering

the current offenses, application of both general and specific

deterrence, factor nine, was required.

     The judge also imposed aggravating factor thirteen, N.J.S.A.

2C:44-1(a)(13),     providing   "defendant,    while   in     the   course     of

committing    or   attempting   to   commit   the   crime,    including      the

immediate flight therefrom, used or was in possession of a stolen

motor vehicle[.]"

     Regarding the rejection of mitigating factor eleven, the

judge noted one of Jeffery's children was ill and he may well

provide support for his family, however, based on his criminal

history (including possession of and distribution of controlled

dangerous     substances),      incarcerations,      and      limited       past

employment, any support appeared to result from criminal activity,

                                     45                                 A-4021-14T2
which negated application.           Looking at his prior arrests and

convictions, the judge rejected Jeffery's claim he was now changed

in the short period from arrest to sentencing.

     In imposing consecutive sentences on counts two, three, four,

and six, the judge rejected the argument these crimes constituted

a single event.      He found the identified crimes were "separate and

apart."     Noting there are no "free crimes," the judge found it

would be "grossly unjust" were he to ignore the necessity to

"provide for the safety of the general public" and imposed a

consequence for the distinct offenses committed.            The offenses of

receipt of a stolen automobile, unlawful possession of a handgun,

possession of a defaced firearm, and possession of an assault

rifle     occurred   at   separate    times,   and   were   not   a    single

transaction, but each offense had distinct, independent objectives

and involved separate threats of violence.

     The sentences imposed were as follows: count two - third-

degree receiving stolen property, an automobile, five years; count

three - second-degree unlawful possession of a .45 caliber handgun,

fifteen years, with a seven and one-half year period of parole

ineligibility, to run consecutively to the sentence in count two,

subject to the Graves Act, N.J.S.A. 2C:43-6; count four - fourth-

degree possession of a defaced firearm, eighteen months with an

eighteen-month period of parole ineligibility pursuant to the

                                     46                               A-4021-14T2
Graves Act, to run consecutive to sentences imposed on counts two

and three; count six - second-degree possession of an assault

firearm, subject to the Graves Act, ten years with a five-year

period of parole ineligibility, to run consecutive to counts two

and three; count seven - fourth-degree unlawful possession of

hollow point bullets, eighteen months to run concurrent to counts

two, three, four, and six; count eight - fourth-degree illegal

possession     of     a    large   capacity        ammunition     magazine,     eighteen

months concurrent to counts two, three, four, six, and seven;

count   ten    -    fourth-degree        resisting         arrest,    eighteen    months

consecutive to counts two, three, four, six, seven and eight.

    The   judge       acquitted        defendant      of    the   disorderly     persons

offense   of       obstruction         and    possession       of    burglary     tools.

Applicable mandatory fines and penalties were imposed.

                                             IV.

    In    summary,         we   have    thoroughly        reviewed    the   record    and

considered      the       challenges     raised      by    each     defendant    to   his

respective conviction and sentence.                   We find no error warranting

a new trial.          We have rejected as unfounded many of the claims

advanced and although identifying some errors, we conclude they

were harmless.

              Trials, particularly criminal trials, are not
              tidy things. The proper and rational standard
              is not perfection; as devised and administered

                                             47                                  A-4021-14T2
          by imperfect humans, no trial can ever be
          entirely free of even the smallest defect.
          Our   goal,   nonetheless,   must  always   be
          fairness. "A defendant is entitled to a fair
          trial but not a perfect one." Lutwak v. United
          States, 344 U.S. 604, 619, 73 S. Ct. 481, 97
L. Ed. 593 (1953).

          [State v. R.B., 183 N.J. 308, 333-34 (2005).]

This standard was more than met and defendants' convictions will

not be altered; nor will the imposed sentences be set aside, save

for the correction we noted to be made to Colby's judgment of

conviction. The factual findings by the trial judge were supported

by the record, and he properly applied the law.

     Affirmed on both appeals. Remanded for a technical correction

of the judgment of conviction on A-4021-14.




                               48                          A-4021-14T2